     Case 2:19-cv-00466-TLN-CKD Document 81 Filed 07/07/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   PRAKASH NARAYAN,                                    No. 2:19-cv-00466-TLN-CKD PS
12                       Plaintiff,
13           v.
14   COUNTY OF SACRAMENTO, et al.,
15                       Defendants.
16

17

18           Plaintiff filed the present action on March 14, 2019. (ECF No. 1.) On May 14, 2020, at
19   plaintiff’s request, the court continued the status conference in this matter to July 15, 2020, the
20   date plaintiff requested. (ECF Nos 72 and 76.) In the order continuing the status conference the
21   court instructed the parties to file a joint status report fourteen (14) days prior to the hearing.
22   (ECF No. 76.) The deadline to file a status report has passed, and defendants have filed a report
23   (ECF No. 80), but plaintiff has not.
24           The court has considered whether this action should be dismissed at this juncture for
25   failure to prosecute and failure to follow court orders. However, in light of plaintiff’s pro se
26   status, and the court’s desire to resolve the action on the merits, the court attempts lesser
27   sanctions by issuing an order to show cause.
28
                                                        1
     Case 2:19-cv-00466-TLN-CKD Document 81 Filed 07/07/20 Page 2 of 2

 1           Accordingly, IT IS HEREBY ORDERED that:

 2           1.     Within 21 days of the date of this order, plaintiff shall show cause in writing why

 3   this action should not be dismissed with prejudice pursuant to Federal Rule of Civil Procedure

 4   41(b) based on plaintiff’s failure to comply with the court’s orders and failure to prosecute this

 5   case.

 6           2.     Failure to timely comply with the terms of this order will result in a

 7   recommendation that this action be dismissed with prejudice pursuant to Federal Rule of Civil

 8   Procedure 41(b).

 9           3.     The status conference set for July 15, 2020 is VACATED. The conference will be

10   rescheduled by the court if deemed necessary.

11   Dated: July 6, 2020
                                                      _____________________________________
12
                                                      CAROLYN K. DELANEY
13                                                    UNITED STATES MAGISTRATE JUDGE

14

15   16.nara.466

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
